PD-0174-15

February 13, 2015
                                PD-0174-15                              COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                      Transmitted 2/12/2015 2:04:12 PM
                                                                        Accepted 2/13/2015 8:48:49 AM
                        IN THE COURT OF CRIMINAL                APPEALS                   ABEL ACOSTA
                                                                                                  CLERK
                              OF THE STATE OF TEXAS

                                   PD-___________________


     CHARLES HENRY JONES,                         §
     Appellant                                    §                On Petition for Review of
     v.                                           §                No. 01-13-00984-CR
                                                  §                Court of Appeals
                                                  §                First District of Texas
     THE STATE OF TEXAS                           §
     Appellee


              PETITIONER/APPELLANT’S MOTION TO EXTEND TIME
                TO FILE PETITION FOR DISCRETIONARY REVIEW

             Petitioner/Appellant Charles Henry Jones, moves for an extension of time to

     file his petition for discretionary review, under TEX. R. APP. P. 10.5(b).

                             I. LOWER COURT PROCEEDINGS

             Judgment in this case was entered on October 29, 2013. The court of appeals

     affirmed on January 13, 2015. No motion for rehearing was filed.

                            II. PROCEEDINGS IN THIS COURT

             Mr. Jones’s petition is due on February 12, 2015. No previous extensions have

     been requested.

                                III. REASONS FOR REQUEST

             In the last 30 days, counsel has missed nearly a week of work with the flu.

     Further, counsel provided legal research and argument in a murder trial in Harris

     County District Court. Counsel also has been working to complete a brief in the case
of Reginald Turon Hill v. State, Cause No. 14-14-00376-CR, which has no further

extensions and is subject to abatement, as well as briefs in the cases of In re M.I.S.,

Cause No. 01-14-00684-CV, and Nomathemba Y. Sitawisha v. State, Cause No. 01-14-

00848-CR, each of which has had its deadline extended. Finally, counsel is working to

complete a petition for discretionary review in the case of Michael Jermaine Williams v.

State, Cause No. PD-0096-15, which has received one extension with the admonition

that no further extensions would be entertained.

                             III. FILING OF MOTION

      In the exercise of due diligence, counsel could not complete Mr. Jones’s

petition by the deadline. This motion is not filed for purposes of delay, but so justice

may be done.

                                      PRAYER

      Mr. Jones respectfully requests that this motion be granted and that the Court

permit an extension of time until March 12, 2015, to file his petition for discretionary

review.


                                               Respectfully submitted,

                                               ALEXANDER BUNIN
                                               Chief Public Defender
                                               Harris County Texas


                                               /s/ Cheri Duncan
                                               ______________________________
                                               CHERI DUNCAN
                                           2
                                             Assistant Public Defender
                                             Harris County Texas
                                             State Bar No. 06210500
                                             1201 Franklin, 13th Floor
                                             Houston Texas 77002
                                             (713) 368-0016
                                             (713) 368-9278 (Fax)
                                             cheri.duncan@pdo.hctx.net

                                             Attorney for Petitioner/Appellant,
                                             CHARLES HENRY JONES




                         CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Motion to Extend Time to File Petition was
served on the State of Texas by electronic delivery to the Appellate Division of the
Harris County District Attorney’s Office and the State Prosecuting Attorney,
February 12, 2015.
                                             /s/ Cheri Duncan
                                             _________________________
                                             CHERI DUNCAN




                                         3